                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

SHANE FIELDS                                                                                   PLAINTIFF
#653173


v.                                 Case No. 4:20-cv-00809-LPR-JTR


RUSTY PAGE, Sergeant, Faulkner
County Sheriff’s Office, et al.                                                            DEFENDANTS


                                                  ORDER

        The Court has received a Recommendation for dismissal from Magistrate Judge J. Thomas

Ray. No objections have been filed, and the time to do so has now expired. After a careful and

de novo review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.1

        Mr. Fields’ claims are DISMISSED without prejudice due to his failure to: (1) follow the

Court’s Order directing him to provide the Court with a valid mailing address; and (2) prosecute

his case. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Order or the accompanying Judgment would not be taken in good faith.




1
 The Recommendation was erroneously captioned Fields v. Givens instead of Fields v. Page. (Doc. 26). All of the
previous Orders in this case have been correctly captioned. Given that the Recommendation was “returned as
undeliverable” (Doc. 27) because Mr. Fields has not complied with previous Orders to update his address, the
miscaptioning of the Recommendation is of no consequence.
IT IS SO ORDERED this 28th day of May 2021.


                                       ________________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT JUDGE
